Citation Nr: 9902276	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1976 to March 1987.

This matter comes before the Board of Veterans Appeals 
(Board) from a November 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a back 
disability and active service.

2.  There is no competent evidence that the veteran currently 
has residuals of a right hand injury.

3.  There is no competent evidence that the veteran currently 
has tuberculosis.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of service connection for residuals of a right 
hand injury is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of service connection for tuberculosis is not 
well grounded. 38 U.S.C.A. § 5107.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans service medical records are negative for any 
complaints or treatment for a back disability or a right hand 
injury or residuals thereof.  The veterans service records 
show that he sustained a right hip injury as a result of a 
fall.  In 1986, the veteran tested positive for purified 
protein derivative (PPD) (of tuberculin) for tuberculosis, 
but there was no evidence of systemic disease.  The chest X-
ray study was normal.  The veteran received treatment for one 
year. 

The veteran was accorded a VA orthopedic examination in July 
1997.  At that time, he reported that he had sustained 
injuries to his back in a fall from a roof during active 
service.  He reported that he had been hospitalized.  There 
were no symptoms of neurovascular compromise.  He reported 
that he had experienced intermittent episodes of pain since 
the fall, and that a chiropractor and acupuncturist had 
treated him with only partial relief.  Currently, his pain 
was primarily in the right buttock and thigh with occasional 
sharp pain down the leg into the knee.

On examination, the contours of the back were noted as 
good.  There was some mild tenderness at the superior 
iliac spine.  There was no trochanteric or sciatic notch 
tenderness.  Range of motion was as follows: Forward flexion 
was within 25 centimeters of the floor with knees straight, 
extension was to 10 degrees, lateral bending was to 25 
degrees, bilaterally, and lateral rotation was to 60 degrees, 
bilaterally.  Straight leg raising was negative.  An X-ray 
study showed a satisfactory alignment of the lumbar spine. 
There were some very mild facette joint changes at the lower 
lumbar spine.  There appeared to be some narrowing of the L5-
S1 disc space.  The impression was mild degenerative disease 
of the lumbar spine without radicular findings.  

It was reported that the veteran had had a positive PPD skin 
test for tuberculosis during active duty and had received 
treatment for one year.  An X-ray study of the chest showed 
normal pulmonary vascularity and the lungs were clear.  The 
impression was negative.  

There were no complaints or findings reported for residuals 
of a right hand injury.

Legal Criteria

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the 
claim is plausible. If he has not, his appeal fails as to 
that claim, and VA is under no duty to assist him in any 
further development of that claim. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
injury was either incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131 (West 1991).  In general, a 
chronic disease will be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  Tuberculosis is presumptively 
service connected if the disease manifests itself to a 
compensable degree within three years of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Service connection may be granted for any or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Veterans Appeals (Court) has held that a lay party is not 
competent to provide probative evidence as to matters 

requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Back Disability

The veteran asserts that he has a back disability as the 
result of a fall from a roof during service.  The veteran is 
competent to report that he sustained such an injury in 
service.

In July 1997, the veteran was diagnosed with degenerative 
disease of the lumbar spine.  This diagnosis constitutes 
competent evidence of a current disability.

There is no medical evidence linking degenerative disease to 
active service.  The veteran is not competent to provide such 
an opinion.  As the Court held in Espiritu v. Derwinski, 2 
Vet. App. 492, questions of medical diagnosis or causation 
require the expertise of a medical professional.

Under the provisions of 38 C.F.R. § 3.307(a), 3.309(a) 
(1998), degenerative joint disease is a chronic disease.  
Chronic diseases noted in service and at any time, no matter 
how remote, after service, will be service connected without 
the need for additional evidence of a nexus between the 
current diagnosis and service.  Savage v. Gober, 38 C.F.R. 
§ 3.303(b).  However, in the instant case, there is no 
competent evidence of degenerative joint disease in service.  
The veteran would not be competent to report such a diagnosis 
in service.  Grottveit v. Brown; Espiritu v. Derwinski.

The veteran has neither presented, nor reported the existence 
of, evidence of a causal relationship between his post-
service disability and active service.  Since there is no 
competent evidence of a nexus between his reported injury in 
service and the current disability, the claim is not well 
grounded and must be denied.



Residuals of a right hand injury, or Tuberculosis

The veteran has reported that during service a spike went 
completely through his hand.  He is competent to report this 
injury.

The veteran has pointed to the positive skin test and the one 
year of treatment reported in the service medical records.  
These records constitute competent evidence of the claimed 
disability.  

There is, however, no competent (medical) evidence that the 
veteran currently has residuals of a right hand injury or 
tuberculosis.  Although the veteran implicitly contends that 
he has the claimed disabilities or their residuals, his lay 
opinion does not constitute competent evidence.  He is not 
qualified to render an opinion as to what is essentially a 
question of medical diagnosis.  Espiritu, 2 Vet. App. 492, 
494-95.  In the absence of competent evidence of current 
residuals of a right hand injury, or tuberculosis, the claims 
for service connection for those conditions are not well 
grounded, and must also be denied.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).

Consequently, the Board finds that the claims for a back 
disability, residuals of a right hand injury, and 
tuberculosis are not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a).  In view of the foregoing, the Board finds that no 
further duty to inform as mandated by 38 U.S.C.A. § 5103(a), 
with respect to the veterans claims.  Beausoliel v. Brown, 8 
Vet. App. 69 (1995).



ORDER

Service connection for a back disability is denied.

Service connection for residuals of a right hand disability 
is denied.  


Service connection for tuberculosis is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
